Citation Nr: 1428615	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1951 to June 1955, March 1979 to February 1980, October 1980 to October 1983.  He also had service from October 1983 to February 1987 from which he received an other than honorable discharge.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims file is currently with the VA RO in Pittsburgh, Pennsylvania.

In March 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC for additional development, which has been completed.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as explained below, the appellant submitted new evidence that has not been reviewed and considered by the AOJ in the May 2014 supplemental statement of the case (SSOC). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The appellant is seeking service connection for the cause of the Veteran's death.  She contends that the Veteran's death was due to a heart disability that was aggravated by the Veteran's second period of active service.  A certificate of death shows that the Veteran died of congestive heart failure as a result of myocardial infarction.  


The record reflects that the Veteran's heart disability may have preexisted the second period of active service from March 1979 to February 1980.  The Veteran had coronary artery disease necessitating triple coronary artery bypass graft surgery in July 1977 with further hospitalization in January 1978.  The Veteran's induction examinations for the second and subsequent periods of active service, if in fact any were conducted, are not of record.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  38 C.F.R. § 3.304(b); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (holding that if the entrance examination is unavailable, it cannot penalize the veteran in favor of whom all doubts are to be resolved); see also November 1999 Board decision. 

Here, there is no etiology opinion specifically addressing the questions of whether the Veteran's heart disability clearly and unmistakably preexisted service and, if so, whether a preexisting heart disability was clearly and unmistakably not aggravated by the Veteran's subsequent military service periods from March 1979 to February 1980 and October 1980 to October 1983.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304.  As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, an opinion by a VA cardiologist is necessary to decide the claim for service connection for the Veteran's cause of death based on a heart disability.  See 38 C.F.R. § 3.159(c)(4) (2013). 

It is noted that following the issuance of the May 2014 Supplemental State of the Case, pertinent St. Vincent Health Center records were added to the claims file.  These records must be considered by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the claims file to be reviewed by a VA cardiologist and provide the following opinions with rationale as to the etiology of the Veteran's heart disability. 

a. Did the Veteran's heart disability clearly and unmistakably (obvious, manifest, undebatable) preexist the Veteran's periods of active service from March 1979 to February 1980 and/or October 1980 to October 1983.

b. If it is your opinion that the heart disability preexisted service, was the heart disability clearly and unmistakably (obvious, manifest, undebatable) not aggravated during either of the Veteran's periods of active service from March 1979 to February 1980 and October 1980 to October 1983?  

If the heart disability is not found to have clearly and unmistakably pre-existed service, the cardiologist should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the heart disability had its origin in service or is otherwise related to either of the Veteran's periods of active service from March 1979 to February 1980 and October 1980 to October 1983.  

The cardiologist should only consider the Veteran's periods of active service from March 1979 to February 1980 and October 1980 to October 1983.  The cardiologist should not consider in-service incurrence or aggravation of a heart disability, if any, during the period between October 1983 and February 1987 because the Veteran was discharged from this period of active service under other than honorable conditions.

The term "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The cardiologist should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

2. After completing the above action and any other development deemed necessary, readjudicate the claim for service connection for the cause of the Veteran's death in light of any additional evidence added to the record.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



